DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-7 in the reply filed on 06/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "ultra-thin" in claim 1 and 7 is a relative term which renders the claim indefinite.  The term “ultra-thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 1 and 7 recites “ultra-thin”. It is unclear how thin is considered to be ultra-thin. For the purpose of examination, if substrate or element is made of paper or sticker, it is considered to be ultra-thin.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO2017130751, using PG Pub 20190019934 as equivalent English translation), and further in view of Von Novak, III et al (PG pub 20190134408), hereinafter as Von.
Regarding claim 1.3
a thermal insulator 15 formed on part of the substrate [fig 9 para 91-96]
a plurality of active layers formed from a thermoelectric material  13 over the  substrate and the thermal insulator [fig 9 para 91-96] wherein each of plurality active layers being connected by an electrode 14.
Watanabe teaches the heat generating component 18 [para 91-92], but Watanabe does not teach the ultra-thin substrate.
Von teaches a thermoelectric device comprising a thermally conductive 35 being a sticker which is used to stick to the skin 145 of the user (abstract para 31) where the sticker is considered to be the substrate.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the component 18 by the thermally conductive component 35 and skin user 45 of Von for additional support and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
As for combination, the ultra-thin substrate is component 35 and an electric current flows due to a temperature difference between the substrate and the thermal insulator 15. Since the substrate is the sticker, the substrate is ultra-thin.
Regarding claim 2, modified Watanabe teaches the thermoelectric element is worn by a human body, the electric current flows due to the temperature difference between the plurality of active layers on the substrate in contact with skin and the plurality of active layers on the thermal insulator.
Regarding claim 6, modified Watanabe teaches protecting layer 16 [fig 9 para 51-52].Regarding claim 6-7, modified Watanabe teaches the lower temperature component being 
Von teaches a thermoelectric device comprising a thermally conductive 35 being a sticker for thermally conducting.
It would have been obvious to one of ordinary skill in the art to have the thermally conductive 35 being between the layer 16 and lower temperature component of modified Watanabe to thermal conductive. The thermally conductive 35 is considered to be the protective coating.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO2017130751, using PG Pub 20190019934), and Von Novak, III et al (PG pub 20190134408) and further in view of Li et al (A free standing … PEDOT:PSS, 2018).
Regarding claim 4, modified Watanabe teaches active layers including thermoelectric material as set forth above, but Watanabe does not teach the active layers being made of PEDOT:PSS.
Li et al teaches a thermoelectric material being made of PEDOT:PSS for higher efficiency (conclusion).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of active layers of Watanabe to be made of PEDOT:PSS for higher efficiency (conclusion).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO2017130751, using PG Pub 20190019934), and Von Novak, III et al (PG pub 20190134408) and further in view of Jacobs (PG pub 20070215273).
Regarding claim 5, modified Watanabe teaches the thermal insulator as set forth above, but modified Watanabe does not teach the thermal insulator being made of PDMS.
	Jabobs teaches a thermal insulator being made PDMS (para 45).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of thermal insulator of modified Watanabe to be made of PDMS as taught by Jacobs since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Conclusion-

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/UYEN M TRAN/            Primary Examiner, Art Unit 1726